Citation Nr: 0907895	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-25 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969, including service in Thailand as discussed 
below.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO, among 
other things, denied entitlement to service connection for 
diabetes mellitus.

In October 2008, this case was stayed, along with others 
potentially affected by the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), with regard to claimants 
alleging exposure to herbicides without having set foot in 
Vietnam.  See Chairman's Memorandum 01-06-24 (rescinded by 
Chairman's Memorandum No. 01-09-03 (Jan. 22, 2009)).  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), reversing the Court's decision, upheld VA's 
interpretation of the regulatory requirements for presumptive 
service connection based on herbicide exposure.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, the 
stay has been lifted, and the Board will address the claim 
for service connection for diabetes mellitus.  See Chairman's 
Memorandum No. 01-09-03.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been diagnosed as having diabetes mellitus.  
He contends that this disease is related to his exposure to 
herbicides when serving in Thailand.  The Veteran's 
statements and service personnel records reflects that he 
served in Thailand at the Ubon Air Force base from May to 
July 1967.

In response to the RO's request, the National Personnel 
Records Center (NPRC) indicated in July 2005 that there were 
no records of exposure to herbicide with regard to the 
Veteran.

VA, however, has developed specific procedures to determine 
whether a Veteran was exposed to herbicides in locations 
other than the Republic of Vietnam or along the demilitarized 
zone (DMZ) in Korea.  These procedures were explained in 
Robinson v. Peake, No. 06-0905, 2008 WL 567704 (U.S. Vet. 
App. Jan. 25, 2008) (unpublished single-judge disposition), 
the reasoning of which the Board finds persuasive.  See 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (allowing 
citation or reliance upon single-judge disposition for 
persuasiveness or reasoning it contains, but noting lack of 
precedential value of such dispositions).  

VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n), 
directs that a detailed statement of the Veteran's claimed 
herbicide exposure be sent to the Compensation and Pension 
(C&P) Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification. 

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding.  See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) 
(holding that VA was obligated, as part of its duty to 
assist, to comply with the applicable M21-1 provisions 
concerning service-connected death claims and remanding for 
compliance with that provision and applicable regulations); 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by the M21-1).

The record does not show that the development required by 
M21-1 has been undertaken. 

Accordingly, the claim for service connection for diabetes 
mellitus is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide any additional information 
regarding his alleged herbicide exposure 
while stationed in Thailand during 
service. This statement should include 
supporting details such as the specific 
location, names of any individuals 
involved, and time frame during which the 
claimed exposure occurred.

2.  Consistent with M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 10(n), contact C&P to request a 
review of DoD's inventory of herbicide 
operations based on the information in 
the Veteran's statements and service 
personnel records regarding his alleged 
herbicide exposure in Thailand.  
Following this action, if herbicide 
exposure to the Veteran is not verified, 
then ask JSRRC for verification as to 
whether the Veteran was exposed to Agent 
Orange as alleged during his period of 
service in Thailand.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




